Citation Nr: 1211579	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-47 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Whether new and material evidence has been received to reopen a claim seeking service connection for bilateral hearing loss.

Whether new and material evidence has been received to reopen a claim seeking service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Huntingdon, West Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is now under the jurisdiction of the Roanoke, Virginia Regional Office.  

In January 2012, a Board videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  

The Board notes that during the Board hearing, the Veteran officially withdrew his separate claim for service connection for coronary artery disease.  Accordingly, that claim is no longer on appeal before the Board.  


FINDINGS OF FACT

1.  An August 1997 rating decision denied service connection for bilateral hearing loss and tinnitus, finding that the evidence did not show that the Veteran's hearing loss and tinnitus were related to service.  The Veteran was notified and did not appeal the decision and it became final.

2.  Evidence received since the August 1997 rating decision includes the testimony of the Veteran and his wife, the assertions of his representative and VA audiological evaluation findings.  

3.  The evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for hearing loss as it tends to indicate that the Veteran's current hearing loss is not related to service.  Consequently, the evidence does not raise a reasonable possibility of substantiating the claim.  

4.  The evidence does relate to an unsestablished fact necessary to substantiate the claim for tinnitus as it includes the Veteran's testimony that he believed his tinnitus first began in service, which must be presumed to be credible.  

5.  Tinnitus is not shown to have become manifest in service or for many years thereafter and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  As evidence received since the August 1997 final denial of service connection for bilateral hearing loss is not new and material, the criteria for reopening the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As evidence received since the August 1997 final denial of service connection for tinnitus is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a January 2009 letter, the RO generally informed the Veteran of the evidence necessary to substantiate his underlying claims for service connection and his and VA's responsibilities in claims development.  Also, the Veteran was specifically informed of the reason for the previous denials of his claims and that the evidence submitted would need to relate to this fact.  Additionally, he was provided with the applicable definition of new and material evidence.  Further, he was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, service personnel records, VA treatment records and the report of a VA examination.  Also of record and considered in connection with the appeal is the transcript of the January 2012 Board hearing and an earlier August 2010 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records do not show any complaints, findings or diagnoses of hearing loss or tinnitus.  On August 1961 separation examination, whispered voice testing was normal (15/15) and no hearing loss or tinnitus was noted.  The Veteran's service personnel records show that he served primarily in artillery units, mostly with a principal duty of truck driver or driver.  However, from January 1961 to July 1961 his principal duty was noted to be as a cannoneer. 

A March 1993 VA preoperative assessment report shows that the Veteran reported that he did not have any hearing deficit and that he did not wear any hearing aids.   

On July 1997 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
75
75
LEFT
5
5
10
75
85

The average puretone thresholds were 42 decibels, right ear, and 44 decibels, left ear.  Speech audiometry revealed that speech recognition was 88 percent in the left ear.  In the right ear, the scores were exceedingly reduced and not consistent with the ability that would be expected given the pure-tone configuration.  It was noted that a "central problem" could account for this and that a "central problem" would not be the result of noise exposure.  

The diagnoses were severe sensorineural hearing loss from 3000 to 6000 hertz and moderate sensorineural hearing loss from 6000 hertz to 8000 hertz in the right ear and severe sensorineural hearing loss from 3000 to 8000 hertz in the left ear.  The Veteran reported decreased hearing with the right ear being worse than the left.  He reported that the hearing loss had been there for years but had some difficulty relating when it began.  He did associate the hearing loss to exposure to 21 gun salutes during the military.  There was a life-long history of noise exposure including work on his father's farm prior to service and work in factories, shipyards and carpentry work.  When questioned about the tinnitus, the Veteran indicated that he very seldom noticed it any more as he had become accustomed to it.  He indicated that it began several years prior.  When questioned regarding the length of time several might represent, he indicated that he did not know but that perhaps it had begun about 15 years prior.  It occurred primarily in the right ear and although he seldom noticed it, he stated that it was constant.  

In an August 1997 decision, the RO denied service connection for hearing loss and tinnitus, finding that the evidence did not indicate that either disability was related to military service.  

On September 1997 VA audiological evaluation, puretone thresholds were found to be significantly different in the low thresholds and similar in the higher thresholds with hearing loss shown bilaterally.  The Veteran reported that the right ear was worse than the left since the 1960s and that he had had unilateral low pitched tinnitus since the 1960s.  Auditory brainstem response testing was abnormal suggesting the possibility of a retrocochlear site lesion.  

An October 1997 VA medical report shows that the Veteran was seen for follow up after the September 1997 audiogram.  An MRI showed no evidence of acoustic neuroma and it was noted that the audiogram had shown right asymmetric sensorineural hearing loss with poor discrimination.  The diagnostic assessment was chronic asymmetric sensorineural hearing loss.  

In a February 2009 letter, a relative indicated that the Veteran applied to West Vaco for employment shortly after his discharge from service and was not accepted due to his hearing loss.  

During an August 2010 RO hearing, the Veteran testified that he first reported his hearing problems to VA medical personnel in the 1980s because he felt that he needed hearing aids at that time.  He also indicated that he did not file his claims for service connection until 1997 because someone at the VFW had told him that filing a claim wouldn't do him any good as his records had likely been destroyed.  He also noted that he was not issued any hearing protection during his service.  He indicated that he did not notice his hearing loss until 1966 and did not notice his tinnitus until the mid 1960s.  

On December 2010 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
30
75
80
LEFT
10
5
15
75
85

The average puretone thresholds were 58 decibels, right ear, and 45 decibels, left ear.  Speech audiometry revealed that speech recognition was 40 percent in the right ear and 92 percent in the left ear.  The diagnoses were moderate to severe sloping sensorineural hearing loss in the right ear and normal hearing through 2000 hertz sloping to a severe high frequency sensorineural hearing loss in the left ear.  The Veteran indicated that he had trouble understanding speech clearly in the presence of background noise or multiple speakers.  

The Veteran reported that his hearing was within normal limits when he entered active duty to the best of his knowledge.  During service he worked in the heavy artillery and was exposed to noise from heavy weapons and aircraft.  As a civilian he had worked as an AC inspector for 1 year, for CE Thurston for two years and as a carpenter for 24 years.  He indicated that he first noticed his constant tinnitus in the 1960s.  

The evaluating audiologist commented that a thorough examination of the Veteran's claims file revealed no record of audiometric hearing testing beyond that of whispered voice testing, which was described as an inaccurate measure of hearing.  Further investigation of the file revealed no mention or treatment for hearing loss or tinnitus while on active duty or within a year following his separation.  Since hearing loss due to noise occurred at the time of the exposure and not subsequently, the current loss could not be linked to service noise exposure.  While tinnitus could be caused by noise exposure without the presence of hearing loss, there was no report/documentation of tinnitus during active duty found in the claims file.  Since there was no evidence linking tinnitus to active duty noise exposure and there was no hearing loss present at the time of the Veteran's active duty, tinnitus was less likely than not caused by military noise exposure.  

In an April 2011 addendum, the VA examiner indicated that there are several variables regarding the effect of noise on hearing including the susceptibility of the exposed individual at the time of the exposure.  It could not be presumed that any particular exposure to noise (such as exposure to noise as a cannoneer) would cause hearing loss.  As expressed in the original opinion, hearing loss due to noise occurred at the time of the exposure and not subsequently.  Thus, any loss from the Veteran's exposure to noise as a cannoneer would have occurred at the time of the exposure, during the Veteran's active duty.  After the fact hearing loss or tinnitus incurred as a result of military service could not be distinguished with certainty from subsequent noise induced hearing loss or tinnitus resulting from work in a noisy industry or from participation in a variety of noisy recreational activities.  With this information in mind, the audiologist altered her opinion by noting that further investigation of the Veteran's claims file showed no mention or treatment for hearing loss while on active duty or within a year following his separation.  Since hearing loss due to noise occurs at the time of the exposure and not subsequently, the current loss could not be linked to the Veteran's noise exposure as a cannoneer and tinnitus was less likely as not caused by military noise exposure as a cannoneer.  

During the January 2012 hearing, the Veteran's representative asserted that the Veteran's service military records supported his exposure to continuous cannon fire from September 1958 to September 1961 and that the benefit of the doubt should apply.  He also indicated that the Veteran reported that he worked several jobs after service that did not require hearing protection and in fact, most of his jobs involved installing by hand.  After the Army, he was employed as an insulation installer, which did not subject him to any significant noise.  

The Veteran testified that some of the acoustic trauma he experienced during service involved exposure to anti-aircraft fire, fire from serving in the Honor Guard and rifle fire from qualifying.  The Veteran's representative noted that the Veteran did not wear hearing protection as it was not available at that time.  The Veteran also testified that his first job after service was inspecting coils in an air conditioning factory, which did not involve any significant noise exposure.  After that job, he worked at the Newport News shipyard installing insulation, which he indicated did not entail exposure to noise.  Then after the shipyard, he went to install insulation for C.E. Thurston and sons, which similarly did not involve significant noise exposure.  Subsequently, he applied for a job at Westvaco as a carpenter but he was turned down because he failed the hearing test.  This was in the summer of 1966 and Westvaco no longer had the records.  

The Veteran did not recall having any hearing loss prior to 1966.  He thought he just grew into the problem.  When he was young, he didn't figure that anything was wrong with him.  He knew he had ringing in his ear but he didn't pay attention to it.  He indicated that he thought that the ringing had begun even before he left service.  However, he did not bring it to the attention of VA medical personnel until the 1980s.  The Veteran's wife testified that she had always noticed that the Veteran had a hearing problem.  They had been married for 25 years and she had known him from latter part of the 1960s.  She would always have to raise her voice in order for him to hear her.    

III.  Law and Regulations

The August 1997 decision is final based on the evidence then of record.   38 U.S.C.A. §§ 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain listed, chronic disabilities, including sensorineural hearing loss are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

A.  New and Material Claims

Evidence received since the August 1987 rating decision includes the December 2010 VA audiological evaluation with accompanying April 2011 addendum, the assertions of the Veteran's representative and the testimony of the Veteran and his wife.  Regarding hearing loss, the VA audiological evaluation, while new, does not relate to the unestablished fact necessary to substantiate the claim (i.e. the presence of a nexus between noise exposure in service and current hearing loss) because it tends to indicate that the Veteran's hearing loss is not related to his noise exposure in service.  Similarly, the Veteran's testimony, while expressing a belief that his hearing loss is related to service, actually indicates that he did not notice any hearing loss until the summer of 1966, approximately five years after service.  Thus when considered in conjunction with the VA audiological evaluation, it does not tend to indicate that hearing loss was incurred in service, as the audiologist specifically found that if hearing loss had been incurred during service, it would have shown up within the first post-service year.  Additionally, the testimony of the Veteran's wife simply indicates that she noticed his hearing loss in the late 1960s and the assertions of the Veteran's representative simply relate to the extent of the noise exposure in service and the extent of the noise exposure post service but not to the timing of the Veteran first noticing his hearing loss.  Accordingly, considered together, the newly received evidence does not tend to show the presence of nexus between current hearing loss and military service.  Thus, it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156.  

Regarding the claim for tinnitus, the Veteran testified during the January 2012 Board hearing that he believed he noticed the ringing in his ears while he was still in military service.  As the Board must assume that this testimony is credible for purposes of determining whether a claim may be reopened, this evidence relates to an unestablished fact necessary to substantiate the claim as it tends to indicate that the tinnitus is related to service.  It also raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156.  

B.  Service connection for tinnitus

The Board notes that in the October 2011 supplemental statement of the case, the RO found that the claim for tinnitus had been reopened and proceeded to decide it on the merits.  Consequently, the Veteran is not prejudiced by the Board  similarly deciding the claim on the merits.

The Veteran's service treatment records are negative for any clinical reference to tinnitus.  The record then does not contain any reference to tinnitus until the 1997 VA examination at which point the Veteran estimated that he had experienced tinnitus for approximately the last 15 years (i.e. since approximately 1982).  Moreover, none of the post-service medical records contain any indication that the Veteran's tinnitus, initially reported to have begun approximately 21 years after service was related to noise exposure therein.  To the contrary, the December 2010 VA audiologist specifically found that it is less likely than not that the Veteran's current tinnitus is related to service.  Also, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Given that tinnitus is a subjective phenomenon, the Veteran is competent to report when his tinnitus began and as noted above, during the January 2012 Board hearing, he reported that he believed it began during service.  However, the Board does not find this report credible.  Once again, his earliest report of record concerning the onset of the tinnitus is from the 1997 audiological evaluation and indicates that the tinnitus began sometime around 1982 (i.e. 15 years prior to 1997).  Given that this report is much more contemporaneous to service and was made against the Veteran's interest in obtaining compensation for the disability, the Board credits it over the much later report during the January 2012 hearing and also the report of first manifestation during the "1960s" made during the December 2010 audiological evaluation.  Accordingly, given that there is no documentation of tinnitus during service or for many years thereafter; given that the Veteran's reports of experiencing tinnitus during service or soon thereafter are not credible and given that the uncontradicted April 2011 VA medical opinion specifically indicates that it is less likely than not that the tinnitus is related to service, service connection for the disorder is not warranted.    
 

ORDER

As new and material evidence has not been received, the claim for service connection for bilateral hearing loss may not be reopened.

As new and material evidence has been received, the claim for service connection for tinnitus may be reopened.  The appeal is granted to this extent.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


